 RETAIL CLERKS UNION, LOCAL 1222271Retail Clerks Union,Local1222,Retail Clerks Inter-national Association,AFL-CIO (LuckyMarkets ofSan Diego,Inc.)andMitchell J. Copitas. Case21-CB-4907April 2, 1975DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn October 2, 1974, Administrative Law Judge Earl-dean V. S. Robbins issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filed abrief in support of the Administrative Law Judge's De-cision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand finds merit in General Counsel's exceptions to thedismissal of the complaint. The Board has accordinglydecided to sustain the complaint's allegations and toaffirm only those rulings and findings of the Adminis-trative Law Judge which are consistent with this Deci-sion,The events forming the basis of the complaint's alle-gations are not disputed. On March 18, 1974,' Mitch-ell Copitas, an ex-member of and former organizer forRespondent, applied for work at Lucky Markets, anenterprise with which Respondent had a contract. Hetold Lucky's president, Jack Kent, he had been "blackballed" by the Union and needed some type of job inthe retail grocery industry in order to get back hismembership in the Union. Kent promised him a part-time job to commence on March 25. On March 24,however, following a visit admittedly made by unionagents to Lucky Markets on March 19, Kent told Copi-tas not to report for work because, as Kent put it, "Itlooked like I was going to get harassed by the Union[for hiring Copitas] . . . . I didn't want any part of it."In litigating the alleged violation of Section8(b)(1)(A) and (2) of the Act, General Counsel con-tended that the Union caused or attempted to cause thediscriminatory refusal by Kent to hire Copitas;2 thatit did so because Copitas had been an outspoken criticof the Union's executive officer, Bill Wall, and his ad-ministration of union affairs; and that Wall and hissupporters therefore wanted to prevent Copitas fromAll dates are 1974 unless otherwise indicatedz There is no contention and no evidence that Copitas' employment wouldhave violated any provision of the contract between Lucky Markets andRespondent.reactivating his membership. The Administrative LawJudge dismissed the complaint, however, because, inher view, the General Counsel did not directly" establisheither that the Union wanted to prevent Copitas fromreactivating his membership, or that it in fact activelyinterfered with his obtaining employment. We disagree.Relevant as background is the uncontradicted evi-dence that, in the fall of 1973 during Copitas' incum-bency as an "organizer" and member of Respondent,Copitas had incurred Wall's displeasure by his dissi-dent activity directed against Wall's policies and theperformance of his job as the executive officer of the-Respondent (a position to which Copitas had also as-pired).Wall's retaliation against Copitas in small waysiswell documented in the record. Wall went out of hisway to criticize Copitas for minor infractions of jobrules which had been usually overlooked; to warn himagainst spending time in the office, rather Than in thefield, after Copitas asked to examine the union books;and, just before a general membership meeting was tobe held, to direct Copitas to be present in another cityfor strike duty on the day preceding said meeting andrefusing Copitas' request that someone else be sent, andthen discharging him when he did not go, even thoughCopitas explained he had not done so because a threathad been made on his life.3 All of the above evidencepersuades us that there existed between Wall and Copi-tas a mutually antagonistic relationship which was stillevident at the time the events in question occurredherein.'With his discharge as union organizer, Copitas'membership was suspended. Under the Union's rulesthis could not be reactivated unless and until he ob-tained a job in the retail industry. Therefore, Copitasactively sought work as a retail clerk, but found no suchjobs available until he applied for work at Lucky Mar-kets as above set out.Immediately upon being promised a job by JackKent, Copitas visited the Union's offices, informedthose present of his job, and sought to pay dues andregain active member status. But both the clericals andthe union officials then in the office made it clear theywould not process Copitas' application for active mem-bership absent Wall's personal clearance. Wall, in turn,made it clear to Copitas and to the union agents namedbelow that he was not pleased over the prospect ofCopitas' regaining active status. Thus, when Wall ex-pressed doubts concerning Copitas' representationsabout having a retail clerk job, Copitas responded thatthe matter could easily be checked by telephone. Wall,3No allegation was made that Respondent's discharge of Copitas violatedthe Act.4We also notethatRespondent stipulated there was animosity betweenCopitas and Wall; between Copitas-and Don Kirkpatrick, Respondent'sformer chief executive officer, and between Copitas and Brown,Respon-dent's former secretary-treasurer.217 NLRB No. 48 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever, rejected that approach, deciding instead tosend two union business agents, Tom Carter and LeoDuncan, to visit Lucky Markets and investigate thematter.5 Business Agent Carter, on his way to LuckyMarkets, encountered Copitas in the Union's parkinglot and said to him, "Hey man, they are really tryingto stick it to you."From the above incidents when read in their totality,we conclude that Wall's purpose in sending the twoagents to Lucky Markets was for other than the ostensi-ble one of merely determining whether Copitas hadbeen hired there. In our view, the real reason behind thevisit, as found below, was the Respondent's reluctanceto reinstate him to active membership, and theanimosity exhibited towards Copitas by Wall.'When Carter and Duncan visited Lucky Markets,they questioned Kent as to whether he had hired any-one new. When told the answer of the job offer toCopitas, they asked for the work schedule for the weekof March 18 and, noticing that it did not list any newhires, asked Kent why. His reply was that Copitas wasto start the following week. Although that explanationwould have normally sufficed to bring their visit to anend, Duncan and Carter in an unusual procedure criti-cized Kent's personnel policies. They took him to taskfor. failing to list employees' surnames on the workschedule as contrary to the contract-despite the factthat Kent had used only,first names for 13 years with-out incident. They further accused him of having vi-olated the seniority provisions of the contract by hiringa particular produce man listed in the schedule.'In our opinion, Kent would reasonably perceive theabove conduct to be decidely more than required toestablish the fact of his offer of a job to Copitas. Theconduct convinces us, as it did him, that the actualpurpose of the agents' visit was to persuade Kent torescind that offer of employment or suffer more of thesame kind of harassment from Respondent in the fu-ture. Plainly, Respondent, by the actions of its agents,showed that, unless Kent bowed to its wishes, it wasready to police strictly its contract with Lucky Marketsso that Kent could take no actions without comingunder its intense scrutiny. Thus, we are convinced thatthe presence of Carter and Duncan at Lucky Marketswas directly attributable to Copitas' being offered a jobby Kent. Clearly no other purpose prompted the visit5The undisputed testimony reveals that routine checking visits wereusually made by only one such union agent.6 The Board may, and in this case does, consider circumstantial evidenceas well as direct evidence to make a realistic analysis of the Respondent'sconduct.Local Union No. 272, International Association ofBridge, Struc-tural and Ornamental Iron Workers, AFL-CIO (Prestress Erectors, Inc.),172NLRB 207, 209 (1968), enfd. 427 F 2d 211 (C.A. 5, 1970);Local 25, Interna-tionalBrotherhood of Electrical Workers, AFL-CIO (New York TelephoneCompany),162 NLRB 703 (1967).7This last accusation was retracted by Duncan on March 26 when hevisited the store and was told by Kent that Copitas was not employed there.of two, rather than one, union agents, which repre-sented an unusual procedure. Furthermore, upon ar-rival at the store, the union agents did not restrict theirinquiries to-determining whether Copitas had in factbeen offered employment, which-if this had been theirtrue objection-could have been quickly accomplished(or as suggested by Copitas, but rejected by Wall, overthe telephone). Instead, they immediately began raisingothermatters related to Kent's personnel practiceswhich had never previously concerned Respondent.Accordingly, it is clear that Kent, in subsequentlyassessing the conduct of Respondent's two agents, drewthe connection intended by Respondent between theiractions and his offer to employ Copitas. As a resultKent decided to rescind his offer to Copitas lest he be,in his words, "harassed" by the Union.Based on all of the above, therefore, we find thatRespondent deliberately set in motion a chain of eventswhich would cause Kent to refuse to hire Copitas andthat it did so because Copitas had incurred Wall's dis-pleasure and enmity while Copitas was a union memberand employee. In so finding, we reject Respondent'scontention that the reasons for Kent's change of heartrespecting his offer of employment to Copitas wereKent's personal considerations unrelated to the Union.It is evident that all that Respondent here did clearlyconveyed to Kent the message that his best interestswould be served by not hiring Copitas. We conclude,therefore, that but for this union message Kent wouldhave employed Copitas. Accordingly we find, that bycausing Kent to withdraw the job offer and to refuse tohire Copitas Respondent violated Section 8(b)(1)(A)and (2) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices proscribed by Section 8(b)(1)(A) and (2)of the Act, we shall order that it cease and desist there-from and that it take certain affirmative action de-signed to remedy its unfair labor practices and to effec-tuate the policies of the Act.As Respondent has been found to have caused LuckyMarkets to rescind its offer of employment made toCopitas, because of his intraunion activities, we shallorder it to notify Lucky Markets and Mitchell J. Copi-tas, in writing, that it has no objections to his employ-ment by Lucky Markets. We shall also order that Re-spondent make Mitchell J. Copitas whole for any lossof earnings he may have suffered by reason of its unfairlabor practices. Respondent's liabilities therefor shallterminate 5 days after notifying Lucky Markets andMitchell J. Copitas, as set forth above, that it has noobjections to Copitas' employment. Loss of pay shall becomputed in accordance with the formula in F W. RETAIL CLERKS UNION, LOCAL 1222Woolworth Company,90 NLRB 289 (1950), with inter-est at the rate of 6 percent per annum,as set forth inhis Plumbing & Heating Co.,138 NLRB 716 (1962).CONCLUSIONS OF LAWL LuckyMarkets of San Diego,Inc., is an employerengaged in commerce within the meaning ofthe Act.2.Retail ClerksUnion, Local 1222,Retail ClerksInternational Association,AFL-CIO,is a labor organ-ization within the meaning of Section2(5) of the Act.3.BillWall,Tom Carter, and LeoDuncan are, andat all times material herein have been,agents of Re-spondent within the meaning of Section2(13) of theAct.4. By causing or attemptingto cause LuckyMarketsof San Diego,Inc., to discriminate againstMitchell J.Copitasin violation of Section 8(a)(3) ofthe Act, Re-spondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(1)(A) and(2) of the Act.5.Theaforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and(7) of theAct.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the NationalLaborRelationsBoard hereby orders that the Respondent, RetailClerks Union, Local 1222, Retail Clerks InternationalAssociation,AFL-CIO, its officers,agents, and repre-sentatives,shall:1.Cease and desist from:(a) Causing or attempting to cause Lucky Markets ofSan Diego,Inc., or any other employer, to discriminateagainst employees in violation of Section 8(a)(3) of theAct.(b) In any like or related manner restraining or co-ercing employees in the exercise of their rights guaran-teed in Section 7 of the Act, except to the extent thatthose rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized by Section 8(a)(3) of theAct.2.Take the following action which the Board findswill effectuate the policies of the Act:(a)Make whole Mitchell J. Copitas for any loss ofearniingshe may have suffered as a result of the dis-crimination against him caused by Respondent, in themanner set forth in the section of this Decision entitled,"The Remedy."(b)Notify Lucky Markets of San Diego, Inc., inwriting, that Respondent has no objection to the em-ployment of Mitchell J. Copitas. Also notify Mitchell273J.Copitas, in writing, that is has no objection to hisemployment by Lucky Markets of San Diego, Inc.(c) Post at its business offices and meeting halls inSan Diego, California, copies of the,attached noticemarked "Appendix."8 Copies of said notice, on formsprovided by the Regional Director for Region 21, afterbeing duly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to members are customarily posted.Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered,defaced,or covered by anyother material.(d) Additional copies of the attached notice marked"Appendix" shall be signed by an authorized represen-tative of the Respondent and forthwith returned to the,aforesaid Regional Director for posting-by Lucky Mar-kets of San Diego, Inc., said Employer being willing, atits place of business at San Diego, California, wherenotices to its employees are customarily posted.(e)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.S In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT cause or attempt to cause LuckyMarkets of San Diego, Inc., or any other em-ployer,to discriminate against employees in viola-tion of the National Labor Relations Act.WE WILL NOTin any like or related manner re-strain or coerce employees of Lucky Markets ofSan Diego,Inc., in the exercise of rights guaran-teed in Section 7 of the National Labor RelationsAct, except to the extent that those rights may beaffected by an agreement requiring membership ina labor organization as a condition of employmentas authorized in Section 8(a)(3) of the Act.WE WILL notify Lucky Markets of San Diego,Inc., in writing, that we have no objection to thehiring of Mitchell J. ' Copitas by that company.WE WILL notify Mitchell J. Copitas, in writing,that we have written as above stated to LuckyMarkets of San Diego, Inc.. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILLreimburseMitchell J.Copitas for anyloss of earning he may have suffered because wecaused Lucky Markets of San Diego,Inc., to re-scind its offer of employment made to him, or torefuse to hire him, together with interest at 6 per-cent.RETAIL CLERKS UNION, LOCAL1222, RETAIL CLERKSINTERNATIONAL ASSOCIATION,AFL-CIODECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge: Thiscase was tried before me in San Diego, California, on July 31,1974. The charge was filed by Mitchell J. Copitas, an in-dividual, and served on the Respondent on April 1, 1974. Thecomplaint issued June 19, 1974, alleging that Respondent hadviolated Section 8(b)(1)(A) and (2) of the National LaborRelations Act. Posttrial briefs were filed by the -GeneralCounsel and by Respondent.The basic issue herein is whether Respondent through actsof harassment caused, or attempted to cause, Lucky Marketsof San Diego, Inc., to refuse to hire Copitas in retaliation forhis intraunion activities in opposition to Billy Wall, Respon-dent's secretary-treasurer.'Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed by theGeneral Counsel and the Respondent, I make the following:FINDINGS OF FACTIJURISDICTIONLucky Markets of San Diego, Inc., hereinafter calledLucky Markets, is engaged in the operation of a retail grocerystore located in National City, California. Lucky Markets, inthe course and conduct of its business operations, annuallyderives gross revenues in excess of $500,000 and annuallypurchases and receives goods and products valued in excessof $2,000 from suppliers located within the State of Cali-fornia, which in turn purchased and received those goods andsupplies directly from suppliers located outside the State ofCalifornia.On the basis of the above facts, to which the parties stipu-lated, I find that Lucky Markets is, and at all times materialherein has been,an employer engaged in commerce and inoperations affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I find thatRespondent is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Facts1BackgroundRespondent is a labor organization which represents em-ployees in retail stores in San Diego County including LuckyMarkets.Until September 19, 1973,2when he was ter-minated by Wall, Copitas had been employed by Respondentas anorganizer for approximately 6-1/2years. In early 1973,following the resignation of Respondent's secretary-treasurerMarvin Brown, Wall, Copitas, Don Kirkpatrick and OllieHammernesswere in competition for an interim appointmentby Respondent's executive board to fill the remainder ofBrown's term. Wall was appointed to the position. There-after, Copitas expressed strong opposition to certain of Wall'spolicies.Thus, at a September 18 membership meeting he,expressed opposition to Wall's position on staff car allow-ances and a proposed staff salary reduction. Among otherthings, Copitas told the membership that Wall was lying inregard to the proposed salary reduction and was trying todeceive them as to the car allowances, that in fact the carallowance plan proposed by Wall would be more costly thanthe old plan, and one employee was in actuality receiving araise rather than a reduction in salary. Though Wall waspresent, he did not respond to the accusations.Around the first part of September, Copitas petitioned theUnion to inspect its books and records. Within a week, thiswas permitted. On September 7, Wall issued him a warningnotice for returning to the office to eat with office staff per-sonnelin violation of Respondent's instruction to all businessrepresentatives that they should perform their service for themembership in the field.On September 14, Wall instructed Copitas to report to SanFrancisco on Sunday, September 16, to assist a sister-local ina strike situation. Copitas asked Wall to send someone else,stating that he had some pending matters, including servingon a committee to seek an impartial attorney to look into theseverance pay matter, and a pending grievance involving a$3,200 wage claim which the Company indicated it was seek-ing to have quashed through Respondent's President DonKirkpatrick because Respondent owed the Company a favor.Wall said Ollie Hammerness would handle the severance payissue andCopitas could turn his grievances over to Kirkpa-trick. Copitas did not report to San Francisco as instructed.Instead, on Monday, September 17, he went to Wall's officeand told him that on the evening of September 14 he hadreceiveda warningby telephone not to go to San Franciscoas anattempt might be made on his life, andagainasked thatanother person be sent to San Francisco. Wall said he wouldspeak to him later. After about 1-1/2 hours, Wall told Copi-tas he had ordered him to go to San Francisco, he had refusedto go, so there was no alternative but to give him a warningnotice, which he did. In addition to reciting the above inci-dent, the notice instructed Copitas to report to San Franciscoon September 18 and warned that refusal to comply withthese instructions would result in termination. Nevertheless,Copitas again failed to go to San Francisco. On September 18he attended the membership meeting and opposed certainIThe secretary-treasurer is the chief executive officer of Respondent2Unless otherwise indicated, all dates in this section are 1973 RETAIL CLERKS UNION, LOCAL 1222proposalsmadeby Wall as set out above. On September 19,he was terminated for failing to report to San Francisco asinstructed.'InNovember Copitas unsuccessfully ran forelection as one of Respondent's businessagents.2. Sequence of eventsOn March 18, 1974,' Copitas applied for employment atLucky Markets. He told Jack H. Kent, Sr., president ofLucky Markets that he had been blackballed' by Respond-ent and that he needed a job so he could reactivatehis mem-bership in Respondent.' Kent said he didn't want any prob-lems with Respondent.7Copitas asked if Kent had anypart-time employees. When Kent answered in the negative,Copitas told him that there would be no problem with Re-spondent if he had no part-time help and there was no reduc-tion in hours for the full-time employees. Kent said he coulduse him 4 hours a week on Monday mornings to unload andstock shelves. At Copitas' request Kent further agreed to hireDavid Lasky, also one of Respondent's former businessagents.Kent said he would be hospitalized for surgery andthat Copitas and Lasky could begin work the following Mon-day,March 25.Later that same day, Copitas went to Respondent's officeand attempted to pay his union dues. He said he had beenhired by Lucky Markets and would start on Monday. Theoffice clerks would not accept his tender so Copitas andLasky talked to Kirkpatrick. Copitas asked Kirkpatrick ifthey could pay their dues to him since the clerks would notaccept their dues because they could not find their ledgercards. Copitas asked if this meant that as long as the ledgercards could not be found, he and Lasky could not activatetheir membership. Kirkpatrick just smiled and shrugged hisshoulders.Copitas asked if they could give their dues toKirkpatrick and then the payment could be recorded whenthe ledger cards were found. Kirkpatrick said he wasn't ac-ceptingmoneys from anyone. Kirkpatrick also said "youknow how Bill Wall is." Copitas said ask him if he makes ita habit of giving all members that want to join the Union thiskind of hassle. Kirkpatrick said "you know the way Bill Wallis. l[ suggest that you come in tomorrow morning and speaktoMr. Wall on the matter." Copitas said he and Lasky wereworking, that Kirkpatrick could call to verify it. Kirkpatricksaid he didn't have to call, that if they said they were hired,he had no reason to doubt it.On Tuesday, March 19, immediately following a meetingof Respondent's general membership, Copitas and Lasky ap-3The uncontradicted testimony of Copitas is that one representative fromRespondent remained in San Francisco for 1-1/2 days and another forone-half day even though the strike lasted 8 months. There is no contentionthat the termination was illegally motivated4All dates hereinafter are in 1974 unless otherwise indicated.5Copitas concluded that he had been blackballed since he had beenunable to find a job in the grocery industry However he admits that, exceptin one instance,he always applied for employment through an intermediarybecause he realized that his activity as a business representative with Re-spondent might make himpersonanongratawith employers.6 Shortly after he was terminated by Wall, Respondent unilaterally placedCopitas on withdrawal (inactive membership) status. Copitas admits thatconstitution of Respondent's parent organization requires that a memberwho is not working in the industry be placed on withdrawal status.7Lucky Markets is signatory to a collective-bargaining agreement withRespondent which contains a union-security clause275proached Wall on the podium. Copitas asked Wall if he andLasky could join the Union. Wall said "you have got a job,you are working, youcan join."Copitas said they did havea job but the office clerks would not accept their dues. Walljust shrugged. Copitas told him that the office clerks saidWall had left orders for them not to accept their dues unlesshe okayed it. Wall turned away. Copitas asked what they hadto do to join. Wall said "get it job." Copitas told him wherethey were working. Wall said he had two representatives outthen checking on their employment who should return at anytime.Wall asked Copitas and Lasky to meet him at his office.A short time later, Copitas asked if Wall had in fact in-structed the office clerks not to accept their dues withoutWall's okay.Wall denied giving such instructions.Copitasasked if Wall made a habit of dispatching two representativesto verify a person's employment. Wall said, "Well, I had todo it with you." Copitas inquired why and Wall replied,"because you had told me that you were working at theHighlander Store at onetimeand you never did work there."Whereupon Copitas produced a payroll stub from High-lander to show that he had worked there. Wall said nothing,neither did he accept the dues.'Lasky and Copitas then went to the union office aroundnoon. They were told that Wall was in a staff meeting. Theytold the office clerks that Wall said he had never instructedanyone not to accept their dues and Copitasagaintenderedhis dues Again the tender was rejected. Copitas and-Laskywent to Kirkpatrick's office and asked if the representativeshad returned from verifying their employment. Kirkpatricksaidthey had not left to make the check. Copitas inquiredwhy they didn't telephone. Kirkpatrick said, "Well, youknow Bill Wall. Those are his orders." Kirkpatrick also saidthatbusinessrepresentatives,Tom Carter and LeoDuncan,'would be leaving immediately to go to LuckyMarkets to verify their employment. Duncan came by andCopitas asked him if he would take two hire cards for Kentto sign.Kirkpatrick said they didn't have any hire cards.Copitas said they did, that Kirkpatrick had given him somethe day before."' Lasky, Copitas, Duncan, and Carter thenwalked out into the parking lot. Carter went to his car andbeckoned to Copitas. When Copitas approached him, Cartersaid, "Hey, man, they are really trying to stick it to you."Copitas said, "Yeah,I can read."Duncan and Carter went to Lucky Markets that afternoonand spoke to Kent. Duncan asked if Copitas and Lasky hadbeen hired. Kent said yes, they were to start the followingMonday, that he was going to the hospital and they wouldunload for him. Duncan gave Kent the hire cards to fill out.After checking the work schedule, Duncan told Kent that hisuse offirstnames only on the schedule was insufficient andthat he would have to use last names and first initials. Kentsaid they had used first names only for 13 years. Duncan8There is no evidence that an actual tender of dues was made to Wall9Duncan was a new representative with only 2-1/2 months experienceon the job.He was the representative assigned to service Lucky Markets.Carter was an experienced representative whom Wall had assigned as coor-dinator for the grocery division.His job was to train and assist new represen-tatives.ioHire cards apparently are formal written notifications, signed by theEmployer, as to the employment of new employees Duncan testified thatthey had run out of these cards and he had not been informed that any werethen available 276DECISIONSOF NATIONALLABOR RELATIONS BOARDnoticed on the schedule that a new produce man had beenhired, so he inquired as to what would happen when theproduce man who was out ill returned, saying there might besome seniority problem. Kent said he would have a job butthere should be no seniority problem since he did not have the"know-how" of the new produce man.Later that afternoon, on being told that Wall was in ameeting,Copitas spoke to Carter by telephone. Carter in-formed him that they had checked with Kent who had veri-fied that Copitas and Lasky were to start work the followingMonday. Copitas asked if he could come in and pay his dues.Carter said it was up to Wall. Copitas asked him to checkwith Wall. After a short wait, Carter told him that Wall saidhe would not accept dues from Lasky and Copitas until theyactually went to work.Later that week, Kent's son told him two men had cometo the store and asked for Kent. The son said he thought herecognized them as Respondent's business representatives.Whereupon Kent concluded that Respondent was beginningto harass him and therefore it would be best if he did not hireCopitas and Lasky. He called Copitas, told him the Unionhad been hassling him, that he could not afford any unionproblem so he was not going to hire them.On March 25, at a union meeting, Ronald Landrum, amember of Respondent and political supporter of Copitas,talked to Duncan in the presence of Michael Sweeney, aformer, business representative for Respondent. Landrumasked Duncan how many times prior to the previous week hehad visited Lucky Markets. Duncan said, "one." Landruminquired as to the reason for the visit the previous week.Duncan said Wall had sent him to check the, scheduling.Landrum said, "you mean it took two business reps to go outand check one schedule." Duncan said Wall sent him.Sweeney asked, "did you and Carter go out to harass him."Duncan replied that Wall made them go. Sweeney askedwhat Copitas was going to do. Landrum said he didn't know.Sweeney asked if Duncan could get together with Copitas,Lasky, and Kent and straighten things out. Duncan said hewould be glad to, and asked Landrum to ask Copitas if theycould get together and talk to Kent. Landrum said Duncanshould check with Copitas. The record does not indicatewhether therewas anyfollow through on this suggestion.Duncan's testimony as to this conversation preceded Land-rum's.His version does not specifically contradict Land-rum's. However, he did not testify that there was any discus-sion about "straightening things out" and he was notspecifically questioned in this regard.On March 26, Duncan returned to Lucky Markets tocheck the schedule. Copitas and Lasky were not listed so heasked Kent if he had hired them. Kent said no. Duncan saidit appeared that he had been wrong regarding the produceman. Therewas,further conversation.B.ConclusionsThere is little or no dispute as to the essential facts herein.General Counsel urges that a violation be found based onwhat he characterized as being "the extraordinary steps takenby Respondent to ascertain whether Copitas, a bitter andvituperative internal union opponent of the incumbent secre-tary-treasurerWall, had in fact been hired, and the unusualdemands made upon Lucky Markets during Respondent'svisits to the store . . ." In support thereof, General Counselrelies on (1) Copitas' intraunion opposition to Wall, their"often bitter and acrimonious disagreements" over internalunion policy matters, (2) Wall's termination of Copitas forinsubordination, (3) the fact that Respondent chose to verifyCopitas' employment through a personal visit rather thanthrough a telephone call, (4) the fact that two business repre-sentatives, rather than one, were dispatched to obtain suchverification, (5)Carter's statement: "Hey, man, they arereally trying to stick it to you," (6) raising the question ofKent's use of first names only on the work schedule, a prac-tice he has followed for 13 years, (7) raising the possibility ofa seniority problem arising over a new hire in the producedepartment upon the return to work of a produce man thenout ill, (8) the refusal to accept Copitas' dues; and (9) Dun-can's agreement "to straighten things out" between Copitasand Kent. Contrary to the General Counsel, I find these factsinsufficient to support an inference of illegal motivation. Anybitterness or acrimony between Copitas and Wall was solelyon the part of Copitas insofar as revealed by the record.Copitas admits that Wall never responded to his accusations,and there is insufficient evidence to establish animus sur-rounding the circumstances of Copitas' discharge. Copitasadmits that the international constitution requires that mem-bers not working in the industry be placed'on inactive statusand although General Counsel asserts that refusing to acceptCopitas' dues was contrary to usual practice, there is noevidence as to what the practice was on accepting dues priorto an employee actually beginning work in the industry. Thefact that employment was verified by personal visit by tworepresentatives rather than by telephone and that at the timeof the visit, the representative assigned to service Lucky Mar-kets followed the routine" for a normal servicing visit andraised two items, apparent from the fact of the work schedule,is insufficient without more to establish that Respondent hadembarked on a campaign of harassment. Nor does the asser-tion of illegal motivation gain any support from Carter'sstatement or Duncan's agreement to straighten things, out.There is no evidence that Carter participated in any decisionwith regard to Copitas and no evidence as to any facts onwhich he based his remarks. As to Duncan, his_ statement isas easily attributable to a desire to straighten out any,unfortu-nate misunderstanding as it is to a more sinister motive.In all of the circumstances, I find that a preponderance ofthe evidence fails to establish that Respondent caused, orattempted to cause, Lucky Markets to fail and refuse to hireLasky in violation ofSection 8(b)(1)(A) and (2) of the Actand I therefore recommend that the complaint be dismissedin its entirety.11According to Carter, the normal routine is to check the names on thework schedule against those in the representatives' route book If theschedule contains names not listed in the route book, these names would beturned in to the office to determine if they were members of RespondentIn this way they could police the union-security provision of the contractand also keep track of any transfers. RETAIL CLERKS UNION,LOCAL1222277CONCLUSIONS OF LAW1.LuckyMarkets of San Diego,Inc., is an employer en-gaged in commerce within the meaning of Section2(2), (6),and (7) of the Act.-t2.Respondent is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) and (2) of the Act.[RecommendedOrder fordismissalomittedfrompublication.]